Case 2:19-cv-06862-ENV-CLP Document 21 Filed 05/27/20 Page 1 of 2 PageID #: 77




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x

DOLORES ASTACIO, KINETTA BERRY,
PETERLYNN JAMES, and ADRIAN SALAS,
Individually and On Behalf of All Others Similarly
Situated,

                                                   Plaintiffs,               NOTICE OF
                                                                             APPEARANCE
        - against -

THE CITY OF NEW YORK, NEW YORK CITY                                          19-cv-6862 (ENV)(CLP)
DEPARTMENT OF HOUSING PRESERVATION
AND DEVELOPMENT, and LOUISE CARROLL,

                                               Defendant(s).

-------------------------------------------------------------------------X
TO THE CLERK OF THE COURT:

                 PLEASE TAKE NOTICE that the undersigned, Assistant Corporation Counsel

Darren Trotter, appears as counsel for defendants THE CITY OF NEW YORK, NEW YORK

CITY DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT (“HPD”),

and LOUISE CARROLL in her official capacity as Commissioner of HPD, and requests to

receive notice of all docket events via the electronic Case Filing system. I certify that
Case 2:19-cv-06862-ENV-CLP Document 21 Filed 05/27/20 Page 2 of 2 PageID #: 78




I am admitted to practice before this Court.

Dated:         New York, New York
               May 27, 2020


                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of
                                                        the City of New York
                                                     Attorney for Defendants
                                                     100 Church Street
                                                     New York, New York 10007
                                                     Email: dtrotter@law.nyc.gov
                                                     Tel: (212) 356-1662


                                                     By:   ____________/s/______________
                                                           Darren Trotter
                                                           Assistant Corporation Counsel


VIA ECF TO:

Attorneys of Record




                                               -2-
